         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    STEVEN E. SHAW,

                          Plaintiff,

                   v.                                       Civil Action No. 20-0410 (RDM)

    JAMES E. MCPHERSON, Acting Secretary
    of the United States Navy and

    TIMOTHY C. PARLATORE,

                          Defendants.


                                              ANSWER

        Defendant James E. McPherson, 1 Acting Secretary of the United States Navy

(“Defendant”), hereby responds to Plaintiff’s First “Supplemental” Complaint, as filed on April

17, 2020 as follows:

                                            RESPONSES

        Defendant responds to the separately numbered paragraphs and prayer for relief

contained in the Complaint below. To the extent that any allegation is not admitted herein, it is

denied. Moreover, to the extent that the Complaint refers to or quotes from external documents,

statutes, or other sources, Defendant may refer to such materials for their accurate and complete

contents; however, Defendant’s references are not intended to be, and should not be construed to

be, an admission that the cited materials: (a) are correctly cited or quoted by Plaintiff; (b) are

relevant to this, or any other, action; or (c) are admissible in this, or any other, action.



1
 The captioned defendant James E. McPherson has served as Acting Secretary of the Navy since
April 8, 2020. Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary McPherson
has been automatically substituted for his predecessor.
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 2 of 14




       Defendant respectfully requests and reserves the right to amend, alter, and supplement the

defenses contained in this Answer as the facts and circumstances giving rise to the First

Supplemental Complaint become known to it through the course of the litigation.

                                             PARTIES

       1.      Admit.

       2.      Deny. Mr. Modly is no longer the Secretary. The remainder of the paragraph

consists of conclusions of law to which no response is required.

       3.      Admit, based on Defendant Parlatore’s Answer (ECF No. 7), that Mr. Parlatore

represents Commander Martin Weyenberg, Commander Bryan Roberts, and Lieutenant Colonel

Michael Nesbitt, U.S. Marine Corps. Defendant lacks sufficient knowledge or information to

form a belief as to the truth of the matters alleged in this paragraph.

                                 JURISDICTION AND VENUE

       4.      This paragraph contains Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

       5.      This paragraph contains Plaintiff’s conclusions of law concerning jurisdiction and

venue, to which no response is required.

       6.      This paragraph contains Plaintiff’s conclusions of law concerning jurisdiction and

venue, to which no response is required.

       7.      This paragraph contains Plaintiff’s conclusions of law concerning jurisdiction and

venue, to which no response is required.

       8.      This paragraph contains Plaintiff’s conclusions of law concerning jurisdiction and

venue, to which no response is required.




                                                  2
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 3 of 14




                                        INTRODUCTION

       9.      Admit that Plaintiff participated in communications alleging racial discrimination

and unlawful gambling later determined by the Department of Defense Inspector General’s

Office to be protected under 10 U.S.C. § 1034, commonly referred to as the Military

Whistleblower’s Protection Act. Deny the remainder of the paragraph and refer the Court to the

Department of Defense Inspector General (“DoDIG”) report dated June 12, 2019 (ECF No. 2-2),

which speaks for itself and is the best evidence of its contents.

       10.     Admit that the Assistant Secretary of the Navy (Manpower and Reserve Affairs)

took action on the DoDIG Report of Investigation by letter dated December 16, 2019, which

speaks for itself and is the best evidence of its contents. Plaintiff administratively appealed that

action under 10 U.S.C. § 1034(h) to the Secretary of Defense on March 16, 2020. Deny the

remainder of the paragraph.

                                  FACTUAL BACKGROUND 2

       11.     Plaintiff’s record indicates that he transferred in September 2016 not October

2016. Admit the remainder of the paragraph.

       12.     Defendant admits that Plaintiff assisted in the filing of a congressional complaint

alleging racial bias and discrimination as described in the DoDIG Report of Investigation dated

June 12, 2019 (ECF No. 2-2), which speaks for itself and is the best evidence of its contents.

       13.     Admit to the definition of “bottle bet wagers” which is a quote from the DoDIG

Report of Investigation (ECF No. 2-2), which speaks for itself and is the best evidence of its




2
  Plaintiff’s Complaint headings contain descriptions for the underlying grounds for his claims.
See e.g., “whistleblower reprisal,” Compl. at 5; see also Compl. at 19, 22. These headings
contain Plaintiff’s characterization of his lawsuit and conclusions of law, to which no response is
required.


                                                  3
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 4 of 14




contents. Defendant lacks sufficient knowledge or information to form a belief as to the truth of

the matters alleged in the remainder of this paragraph.

       14.     Defendant admits that Plaintiff filed a complaint with the U.S. Fleet Forces

Investigator General alleging improper “bottle bet wagers” as described in the DoDIG Report of

Investigation (ECF No. 2-2), which speaks for itself and is the best evidence of its contents. The

remainder of this paragraph contains Plaintiff’s conclusions of law and characterization of its

lawsuit, to which no response is required.

       15.     Defendant admits the part of the last sentence that Plaintiff communicated with

Senator Warner’s Office on December 19, 2017. Defendant lacks sufficient knowledge or

information to form a belief as to the truth of the matters alleged in the remainder of this

paragraph.

       16.     Admit that Senator Warner’s Office forwarded the bottle bets complaint to the

Naval Inspector General. Plaintiff’s assertions regarding the “impassioned response” are quotes

from page 11 of the DoDIG Report of Investigation (ECF No. 2-2), which speaks for itself and is

the best evidence of its contents.

       17.     Admit that Vice Admiral Miller released a message to all Naval Air forces on

February 24, 2018, terminating the practice of bottle bets. That message speaks for itself and is

the best evidence of its contents. Defendant lacks sufficient knowledge or information to form a

belief as to the truth of the matters alleged in the remainder of this paragraph.

       18.     Plaintiff’s description of the email quotes from page 12 of the DoDIG Report of

Investigation (ECF No. 2-2), which speaks for itself and is the best evidence of its contents.

       19.     Admit that the quoted text appears in an email described in the DoDIG Report of

Investigation (ECF No. 2-2), which speaks for itself and is the best evidence of its contents.




                                                  4
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 5 of 14




       20.     Admit that an article appeared on “military.com.” Defendant lacks sufficient

knowledge or information to form a belief as to the truth of the matters alleged in the remainder

of this paragraph.

       21.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

       22.     Admit that Plaintiff’s command expressed concern about Plaintiff’s mental state.

The remainder of this paragraph contains Plaintiff’s characterization of its lawsuit, to which no

response is required.

       23.     Admit that on April 11, 2018, Strike Fighter Squadron VFA-106 conducted an All

Instructor Meeting (“AIM”) to discuss processes for suggesting changes to the training syllabus.

Defendant lacks sufficient knowledge or information to form a belief as to the truth of the

matters alleged in the remainder of this paragraph.

       24.     Admit that on April 12, 2018, Plaintiff emailed four change requests to his

command and all VFA-106 Instructor Pilots (“IP’s”). Plaintiff’s description of the emails quotes

page 16 of the DoDIG Report of Investigation (ECF No. 2-2), which speaks for itself and is the

best evidence of its contents. Defendant lacks sufficient knowledge or information to form a

belief as to the truth of the matters alleged in the remainder of this paragraph.

       25.     Admit that a pilot who trained with Plaintiff disqualified during Carrier

Qualification on April 25, 2018, due to a cut pass (failure to waive off) and attended three

Performance Review Boards. Defendant lacks sufficient knowledge or information to form a

belief as to the truth of the matters alleged in the remainder of this paragraph.

       26.     Admit that Plaintiff’s command informed him on May 3, 2018, that he was no

longer authorized to perform any instructional duties. Defendant lacks sufficient knowledge or




                                                  5
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 6 of 14




information to form a belief as to the truth of the matters alleged in the remainder of this

paragraph.

        27.     This paragraph contains Plaintiff’s characterization of its lawsuit, to which no

response is required. Insofar as a response is required, Defendant denies the allegation of

insinuating or purposefully omitting a fact. The third Performance Review Board after the

disqualification on April 25, 2018, did find that Plaintiff taught a non-standard carrier landing

technique, “velocity vector,” but that it did not play a part in that disqualification. Defendant

lacks sufficient knowledge or information to form a belief as to the truth of the matters alleged in

the remainder of this paragraph.

        28.     Admit that Plaintiff’s command consulted a staff judge advocate about options for

a letter of instruction or a command directed investigation. Plaintiff quotes portions of page 27

in the DoDIG Report of Investigation (ECF No. 2-2), which speaks for itself and is the best

evidence of its contents. Defendant lacks sufficient knowledge or information to form a belief as

to the truth of the matters alleged in the remainder of this paragraph.

        29.     Plaintiff quotes portions of pages 29 and 30 in the DoDIG Report of Investigation

(ECF No. 2-2), which speaks for itself and is the best evidence of its contents.

        30.     Plaintiff quotes portions of page 30 in the DoDIG Report of Investigation (ECF

No. 2-2), which speaks for itself and is the best evidence of its contents.

        31.     Admit that on May 21, 2018, Commander Roberts sent an email, which speaks for

itself and is the best evidence of its contents.

        32.     This paragraph contains Plaintiff’s characterization of its lawsuit, to which no

response is required. Plaintiff summarizes findings on page 31 in the DoDIG Report of

Investigation (ECF No. 2-2), which speaks for itself and is the best evidence of its contents.




                                                   6
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 7 of 14




       33.     This paragraph contains Plaintiff’s characterization of its lawsuit and conclusion

of law, to which no response is required. Defendant admits that Commander Roberts emailed on

May 24, 2018, that email speaks for itself and is the best evidence of its contents. Defendant

lacks sufficient knowledge or information to form a belief as to the truth of the matters alleged in

the remainder of this paragraph.

       34.     This paragraph contains Plaintiff’s characterization of its lawsuit and conclusions

of law, to which no response is required. Defendant admits that Plaintiff’s clearance is

suspended with a status “pending reply to statement of reasons.” Defendant admits that the

command directed investigation by VFA-106 formed the basis for that suspension. Defendant

lacks sufficient knowledge or information to form a belief as to the truth of the matters alleged in

the remainder of this paragraph.

       35.     Plaintiff quotes portions of page 33 in the DoDIG Report of Investigation (ECF

No. 2-2), which speaks for itself and is the best evidence of its contents.

       36.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

       37.     This paragraph contains Plaintiff’s characterization of its lawsuit and conclusions

of law, to which no response is required. Defendant admits that Plaintiff is on Temporary

Assigned Duty orders to Naval Air Station Oceana in a non-flight status, but denies that his

assignment is a public display or warning. Defendant lacks sufficient knowledge or information

to form a belief as to the truth of the matters alleged in the remainder of this paragraph.

       38.     Admit that the DoDIG Office conducted an investigation into whistleblower

retaliation against Plaintiff. Defendant lacks sufficient knowledge or information to form a

belief as to the truth of the matters alleged in the remainder of this paragraph.




                                                  7
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 8 of 14




        39.     Admit that Plaintiff’s command presented him with a Report and Disposition of

Offenses form for nonjudicial punishment dated August 29, 2018, which speaks for itself and is

the best evidence of its contents.

        40.     This paragraph contains Plaintiff’s characterization of its lawsuit and conclusions

of law, to which no response is required. Defendant admits that Plaintiff has not been charged at

court-martial. Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in the remainder of this paragraph.

        41.     Deny the allegations, except to admit that a Field Naval Aviator Evaluation Board

(“FNAEB”) was convened for Plaintiff. This paragraph contains Plaintiff’s characterization of

its lawsuit and conclusions of law, to which no response is required.

        42.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

        43.     Admit that Plaintiff was notified that his promotion to Lieutenant Commander

was being withheld. Defendant lacks sufficient knowledge or information to form a belief as to

the date of that notification.

        44.     Admit that the FNAEB report was issued on October 23, 2018. That report speaks

for itself and is the best evidence of its contents.

        45.     Admit that Plaintiff was provided a copy of the FNAEB report, which speaks for

itself and is the best evidence of its contents. Defendant lacks sufficient knowledge or

information to form a belief as to the truth of the matters alleged in the remainder of this

paragraph.

        46.     Defendant lacks sufficient knowledge or information to form a belief as to the

first sentence. The second sentence consists of conclusions of law, not allegations of fact, to




                                                   8
         Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 9 of 14




which no response is required.

       47.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in the remainder of this paragraph.

       48.     Admit that Commander Scott routed a Report of Misconduct on October 30,

2018, with subsequent endorsements, which speaks for itself and is the best evidence of its

contents. Defendant lacks sufficient knowledge or information to form a belief as to the truth of

the matters alleged in the remainder of this paragraph.

       49.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the timing alleged in the remainder of this paragraph.

       50.     Admit that Plaintiff’s chain of command reported the incidents to the Department

of Defense (“DoD”) Consolidated Adjudications Facility (“CAF”). That report speaks for itself

and is the best evidence of its contents. Defendant admits that Plaintiff’s clearance is suspended

with a status “pending reply to statement of reasons.” Defendant lacks sufficient knowledge or

information to form a belief as to the truth of the matters alleged in the remainder of this

paragraph.

       51.     This paragraph contains Plaintiff’s characterization of its lawsuit and conclusions

of law, to which no response is required. Insofar as a response is required, Defendant admits that

Plaintiff’s Aviation Career Incentive Pay (“ACIP”), or “flight pay,” of $650 per month was

suspended. Defendant lacks sufficient knowledge or information to form a belief as to the truth

of the matters alleged in the remainder of this paragraph.

       52.     Admit that Commander Scott authored an adverse Fitness Report for Plaintiff but

deny the characterization as misconduct that had never been adjudicated. The Fitness Report

speaks for itself and is the best evidence of its content.




                                                   9
        Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 10 of 14




        53.     Admit that Plaintiff’s civilian attorney communicated with Rear Admiral Kelley’s

office about the FNAEB and that there were delays. Defendant lacks sufficient knowledge or

information to form a belief as to the truth of the matters alleged in the remainder of this

paragraph.

        54.     Admit that Plaintiff did not select for Aviation Department Head. Deny the

characterization as “necessary.”

        55.     Plaintiff describes the DoDIG Report of Investigation (ECF No. 2-2), which

speaks for itself and is the best evidence of its contents.

        56.     Defendant admits that Lieutenant Colonel Nesbitt was relieved of his position as

the XO of VFA-106. The remainder of the paragraph contains Plaintiff’s characterization of this

lawsuit, to which no response is required.

        57.     Admit that Commander Scott convened a Command Safety Assessment on

August 6, 2019, (ECF No. 2-4), which speaks for itself and is the best evidence of its contents.

Defendant denies Plaintiff’s characterization of that survey and refers the Court to the document

for a complete and accurate description of its contents.

        58.     Admit that Vice Admiral DeWolfe Miller, III, Commander Naval Air Forces, and

Rear Adm. Roy Kelly, Commander, Naval Air Force Atlantic, were speakers at the Tailhook

Association Symposium which was held September 5-8, 2019. Plaintiff provides a transcript in

pages 3-5 of ECF No. 13 as well as a time stamp and web address, 1:39:00 – 1:44:00 at

https://livestream.com/wab/tailhook2019/videos/195959742, for the video recording of the

question and answer. Defendant denies the characterization of the comments in this paragraph,

and states that the transcript speaks for itself and is the best evidence of its contents.




                                                  10
        Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 11 of 14




        59.       Admit that Mr. Gregory Slavonic, Assistant Secretary of the Navy (Manpower

and Reserve Affairs) took action on Plaintiff’s case by letter dated December 16, 2019. That

letter speaks for itself and is the best evidence of its contents.

        60.       Defendant admits that Assistant Secretary of the Navy (Manpower and Reserve

Affairs), Mr. Gregory Slavonic, issued a letter on December 16, 2019. That letter speaks for

itself and is the best evidence of its contents. As to the remainder of the paragraph, Defendant

lacks sufficient knowledge or information to form a belief as to the truth of the matters alleged in

this paragraph.

        61.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

        62.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

        63.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

        64.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

        65.       This paragraph contains Plaintiff’s conclusions of law and characterization of its

lawsuit, to which no response is required.

        66.       Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

                                    FIRST CAUSE OF ACTION
                                          (Privacy Act)

        67.       This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.



                                                   11
        Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 12 of 14




       68.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

       69.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

       70.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

       71.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

       72.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

       73.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph

       74.     The allegations in this paragraph constitute conclusions of law and

characterization of Plaintiff’s damages, to which no response is required. Insofar as a response is

required, Defendant denies the allegations in this paragraph.

       75.     The allegations in this paragraph constitute conclusions of law and

characterization of Plaintiff’s damages, to which no response is required. Insofar as a response is

required, Defendant denies the allegations in this paragraph.

                                SECOND CAUSE OF ACTION
                           (Libel per se against Defendant Parlatore)

       76.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

       77.     Plaintiff quotes page 10 of Plaintiff’s Exhibit 3 (ECF No. 2-4), which speaks for

itself and is the best evidence of its contents. Defendant lacks sufficient knowledge or



                                                  12
        Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 13 of 14




information to form a belief as to the truth of the matters alleged in this paragraph.

       78.     Defendant lacks sufficient knowledge or information to form a belief as to the

truth of the matters alleged in this paragraph.

       79.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required. Insofar as a response is required, Defendant lacks sufficient

knowledge or information to form a belief as to the truth of the matters alleged in this paragraph.

       80.     This paragraph consists of Plaintiff’s conclusions of law, not allegations of fact, to

which no response is required.

                                              RELIEF

       The remaining paragraphs set forth Plaintiff’s prayer for relief, to which no answer is

required, but insofar as an answer is deemed required, Defendant denies that Plaintiff is entitled

to the relief requested or to any relief whatsoever.

       Defendant hereby denies all allegations in Plaintiff’s complaint not expressly admitted or

qualified herein.

                                            DEFENSES

       Defendant alleges the following additional defenses to the Complaint. In asserting these

defenses, Defendant does not assume the burden to establish any fact or proposition where that

burden is properly imposed upon Plaintiff.

                                        FIRST DEFENSE

       Plaintiff fails to plead actual damages caused by an alleged privacy act violation as required

by FAA v. Cooper, 566 U.S. 284 (2012) (loss of reputation is general damage rather than actual

damage).




                                                  13
       Case 1:20-cv-00410-RDM Document 27 Filed 04/27/20 Page 14 of 14




                                       SECOND DEFENSE

       Plaintiff fails to allege facts that constitute a violation of the Privacy Act.

                                        THIRD DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.



April 27, 2020                                 Respectfully submitted,

                                               TIMOTHY J. SHEA
                                               D.C. Bar No. 437437
                                               United States Attorney

                                               DANIEL F. VAN HORN,
                                               D.C. BAR No. 924092
                                               Chief, Civil Division

                                               By: /s/ Brenda Gonzalez Horowitz
                                               Brenda González Horowitz,
                                               D.C. Bar No. 1017243
                                               Assistant United States Attorney
                                               U.S. Attorney’s Office, Civil Division
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2512
                                               Brenda.Gonzalez.Horowitz@usdoj.gov

                                               Counsel for Defendant




                                                  14
